DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0187935) in view of Baker (US 4781200) and Yang et al. (US 2016/0183918; hereinafter Yang).
Yoo shows an ultrasound diagnosis apparatus and method comprising: a probe configured to receive echo signals from a fetus ([0053]); a processor configured to acquire Doppler data based on the received echo signals ([0057], [0060]), determine a heart rate of the fetus based on period information of the Doppler data ([0060]), and a speaker configured to output the heartbeat sound ([0068], [0075]).
Also, further comprising a user interface configured to control an operation of the ultrasound diagnosis apparatus, wherein the user interface is further configured to receive an input for determining a type of the heartbeat sound, and wherein the processor is further configured to modulate the heartbeat Doppler sound into the 
Yoo fails to show modulate, based on the determined heart rate, a heartbeat Doppler sound of the fetus, which is acquired from the Doppler data, into a heartbeat sound that is similar to a sound of an actual heartbeat.  Yoo fails to show standard heartbeat sounds of a plurality of fetuses, a heartbeat sound corresponding to the period of information of the Doppler data, wherein the standard heartbeat sounds of the plurality of fetuses are divided according to the standard heart rates corresponding to gestational age information of the plurality of fetuses, and the heartbeat sound is different from a heartbeat Doppler sound being acquired from the Doppler data.
Yoo fails to show wherein the processor is further configured to acquire gestational age information of the fetus based on the Doppler data and modulate the heartbeat Doppler sound into the heartbeat sound according to the gestational age information and the heart rate of the fetus;  wherein the gestational age information of the fetus includes at least one of a gestational age of the fetus, and head circumference, abdominal circumference, femur length, abdominal thickness, transverse trunk diameter and crown rump length, all of which correspond to the gestational age of the fetus; wherein the processor is further configured to compare the heart rate with a standard heart rate of a plurality of fetuses corresponding to gestational age information of the fetus, determine modulation information based on a result of the comparing of the heart rate with the standard heart rate and a standard heartbeat sound for the plurality 
Baker discloses a fetal monitoring system.  Baker teaches modulate, based on the determined heart rate, a heartbeat Doppler sound of the fetus, which is acquired from the Doppler data, into a heartbeat sound that is similar to a sound of an actual heartbeat (column 13, lines 45-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yoo to modulate the heartbeat sounds of the fetus into a heartbeat sound that is similar to a sound of an actual heartbeat as taught by Baker, as the frequency upshifting will convert the fetal heart sounds back to the natural frequency range so that monitoring by people or audio apparatus results in sounds which are familiar to the listener (Baker, column 13, lines 45-55).
Yang discloses an ultrasound diagnosis apparatus.  Yang teaches wherein the processor is further configured to acquire gestational age information of the fetus based on the Doppler data and modulate the heartbeat Doppler sound into the heartbeat sound according to the gestational age information and the heart rate of the fetus (generate wearable signal having a form of an audio signal according to a predetermined audio processing standard; [0079]-[0081]);  wherein the gestational age information of the fetus includes at least one of a gestational age of the fetus, and head circumference, abdominal circumference, femur length, abdominal thickness, transverse trunk diameter and crown rump length, all of which correspond to the gestational age of the fetus ([0079]-[0081]);  wherein the processor is further configured to compare the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo and Baker to acquire gestational age data and modulate the audio signal according to the gestational age data as taught by Yang, as this will allow for a more accurate reproduction of the heartbeat sound by correlating the sound to the fetus’ age.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0187935) in view of Baker (US 4781200) and Yang et al. (US 2016/0183918; hereinafter Yang) as applied to claim 1 above, and further in view of Laflamme (US 2007/0009117).
Yoo fails to show wherein the processor is further configured to control the speaker to output prenatal music based on a state of the heart rate of the fetus.  
Laflamme discloses a fetal environment device.  Laflamme teaches wherein the processor is further configured to control the speaker to output prenatal music based on a state of the heart rate of the fetus ([0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo, .

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding Yang, the examiner notes that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The examiner notes that Yang discloses modulating the heartbeat sound information using information from standard heartbeats, and It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo and Baker to acquire gestational age data and modulate the audio signal according to the gestational age data as taught by Yang, as this will allow for a more accurate reproduction of the heartbeat sound by correlating the sound to the fetus’ age.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793